DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “a first prompt comprising a selectable range of values for a first qualitative characteristic”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches a selectable range of a qualitative characteristic at par. 0033, the specification and drawing are silent to “a selectable range of values” specific to a qualitative characteristic.  The specification is silent to teaching the qualitative characteristic being a range of values, i.e. a numerical range which defines the qualitative characteristic and more specifically the specification is silent to a prompt which includes “values” for a first qualitative characteristic.  The specification is silent to the qualitative characteristic comprising a range of values such as a selectable range of values from 0-100% such as 80% “light” and/or “cakey” or 80% pink as opposed to 20% pink or with respect to different levels which are representative of a characteristic or a prompt of a selectable range of values such as level 1 airy vs. level 9 dense.

Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “a second prompt comprising a selectable range of values for a second qualitative characteristic”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches a selectable range of a qualitative characteristic at par. 0033, the specification and drawing are silent to “a selectable range of values” specific to a qualitative characteristic.  The specification is silent to teaching the qualitative characteristic being a range of values, i.e. a numerical range which defines the qualitative characteristic and more specifically the specification is silent to a prompt which includes “values” for a second qualitative characteristic.  The specification is silent to the qualitative characteristic comprising a range of values such as a selectable range of values from 0-100% such as 80% “light” and/or “cakey” or 80% pink as opposed to 20% pink or with respect to different levels which are representative of a characteristic or a prompt of a selectable range of values such as level 1 airy vs. level 9 dense.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “the selectable range of values for the first qualitative characteristic is a selectable range of values for one of texture and color, and wherein the selectable range of values for the second qualitative characteristic is a selectable range of values for one of texture and color.”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches a selectable range of a qualitative characteristic at par. 0033, the specification and drawing are silent to “a selectable range of values for one of texture and color” specific to a qualitative characteristic.  The specification is silent to teaching the qualitative characteristic being a range of values, i.e. a numerical range which defines the qualitative characteristic and more specifically the specification is silent to a prompt which includes “values” for a qualitative characteristic specific to texture or color.  The specification is silent to the qualitative characteristic comprising a range of values such as a selectable range of values from 0-100% such as 80% “light” and/or “cakey” or 80% pink as opposed to 20% pink or with respect to different levels which are representative of a characteristic or a prompt of a selectable range of values such as level 1 airy vs. level 9 dense.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected due to the phrase “a first prompt comprising a selectable range of values for a first qualitative characteristic” since the term “qualitative” is defined as a non-numeral.  It is unclear if the phrase is with respect to a “a selectable range of values” which are non-numerical, if the phrase is with respect to numerical values relative to degree of a singular qualitative characteristic, i.e. 10% pink vs. 80% pink, if the phrase is with respect to numerical values to distinguish relative degrees of a singular qualitative characteristic, i.e. light vs dense or with respect to different levels which are representative of a characteristic or a prompt of a selectable range of values such as level 1 airy vs. level 9 dense or with respect to something different altogether.
Claim 10 is rejected due to the phrase “a second prompt comprising a selectable range of values for a second qualitative characteristic” since the term “qualitative” is defined as a non-numeral.  It is unclear if the phrase is with respect to a “a selectable range of values” which are non-numerical, if the phrase is with respect to numerical values relative to degree of a singular qualitative characteristic, i.e. 10% pink vs. 80% pink, if the phrase is with respect to numerical values to distinguish relative degrees of a singular qualitative characteristic, i.e. light vs dense or with respect to different levels which are representative of a characteristic or a prompt of a selectable range of values such as level 1 airy vs. level 9 dense or with respect to something different altogether.
Claim 19 is rejected due to the phrase “qualitative characteristic is a selectable range of values for one of texture and color” since the term “qualitative” is defined as a non-numeral.  It is unclear if the phrase is with respect to a “a selectable range of values” which are non-numerical, if the phrase is with respect to numerical values relative to degree of a singular qualitative characteristic, i.e. 10% pink vs. 80% pink, if the phrase is with respect to numerical values to distinguish relative degrees of a singular qualitative characteristic, i.e. light vs dense or with respect to different levels which are representative of a characteristic or a prompt of a selectable range of values such as level 1 airy vs. level 9 dense or with respect to something different altogether.
Claim 20 is rejected due to the phrase “comprises a selectable range of values for a texture of the finished food item” since the term “qualitative” is defined as a non-numeral.  It is unclear if the phrase is with respect to a “a selectable range of values” which are non-numerical, if the phrase is with respect to numerical values relative to degree of a singular qualitative characteristic, if the phrase is with respect to numerical values to distinguish relative degrees of a singular qualitative characteristic, i.e. light vs dense or with respect to different levels which are representative of a characteristic or a prompt of a selectable range of values such as level 1 airy vs. level 9 dense or with respect to something different altogether.
Regarding claim 20, the recited format does not comply with accepted U.S. Patent practice with regard to the recitation of Markush grouping of claim elements.  Phrases using “at least one of” should recite elements in the alternative (i.e. “comprising A, B, C or D”), whereas closed sets (“consisting of”) should recite elements as “selected from the group consisting of A, B, C and D.”   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-11, 13-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bales et al. (6486453).
Bales teaches a method of operating an oven appliance (col. 2 line 37), the oven appliance comprising a user interface comprising a display (col. 4 lines 18-22) and a user input device (col. 4 lines 18-22), a cabinet defining a cooking chamber (col. 2 lines 40-42) configured for receipt of food items for cooking (col. 2 lines 43-45), a first heating element in thermal communication with the cooking chamber (col. 3 lines 20-21), a second heating element in thermal communication with the cooking chamber (col. 3 lines 24-25), a convection fan (col. 3 line 16, 33-36), and a controller (col. 4 lines 4-8) in operative communication with the user interface (col. 4 lines 20-20), the first heating element (col. 4 lines 4-8), the second heating element (col. 4 lines 4-8), and the convection fan (col. 4 lines 4-8), the method comprising:
providing a first prompt (col. 5 lines 7-8) comprising a selectable range of values (col. 5 lines 9-11; range of values relative alternative cooking modes) for a first qualitative characteristic (col. 5 lines 9-11) of a finished food item (col. 5 lines 9-11; baked, roasted, broiled, toasted or oven crisp) on the display of the user interface (col. 5 lines 9-11);
receiving a first response to the first prompt from the user input device of the user interface (col. 5 line 16);
providing a second prompt (col. 8 lines 51-53) comprising a selectable range of values (col. 8 line 53; medium, medium rare) for a second qualitative characteristic (col. 8 lines 52-53; degree of doneness; medium, medium rare) of the finished food item on the display after receiving the first response (col. 8 lines 52-53);
receiving a second response to the second prompt via the user input device (col. 5 lines 44-45; display time remaining; operating time set); and 
initiating a cooking cycle based on the first response and the second response (col. 5 lines 44; start; lines 49 during operating sequence), the cooking cycle comprising activating at least one of the first heating element, the second heating element, and the convection fan (col. 4 lines 60-66).
Wherein the cooking cycle comprises a plurality of stages (col. 5 lines 49-50; prior to and after 80% cook time completion) and each stage comprises modifying an operating parameter of at least one of the first heating element, the second heating element, and the convection fan based on the first response and the second response (col. 6 lines 3-11) where modify is taken with respect to operating parameter relative prior to and after 80% completion of cook time.
Wherein the cooking cycle comprises activating the first heating element at a power level and activating the convection fan at a speed (col. 4 lines 55-66), and wherein the power level of the first heating element and the speed of the fan are determined based on the first response and the second response (col. 5 lines 45-48; col. 4 lines 61-66).
Wherein the cooking cycle comprises activating the second heating element at a power level (col. 4 lines 60-66), wherein the power level of the second heating element is determined based on the first response and the second response (col. 4 lines 60-66).
Receiving an indication of a food item to be prepared (col. 5 line 1; option selected; any food; turbo cook), wherein the selectable range of values for the first qualitative characteristic in the first prompt is based on the indicated food item (col. 5 lines 8-10; any food) and the selectable range of values for the second characteristic in the second prompt is based on the indicated food item (col. 8 lines 50-53; any food).
The first qualitative characteristic is an internal characteristic of the finished food item (col. 5 lines 9-10; how cooked; desired type of cooking including internally) and the second qualitative characteristic is an external characteristic of the finished food item (col. 8 line 52-53; external relative internal difference; degree of cooking; externally cooked internally same, i.e. well done).
Wherein the selectable range of values for the first qualitative characteristic is a selectable range of values for texture (col. 5 lines 9-10 i.e. baked vs crisped vs roasted; internal relative external) and wherein the selectable range of values for the second qualitative characteristic is a selectable range of values for one of texture and color (col. 8 lines 52-53; degree of doneness; medium, medium rare).
Wherein at least one of the selectable range of values for the first qualitative characteristic and the selectable range of values for the second qualitative characteristic comprises a selectable range of values for a texture of the finished food item (col. 5 lines 9-10 i.e. baked vs crisped vs roasted; internal relative external).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bales et al. (6486453).
Bales is taken as above.
Alternatively with respect to claim 18, since Bales teaches both an internal and external characteristic to be chosen by the user prior to initiating cooking.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to reverse the order of options selected thus achieving the same common goal of defining the cooking mode and degree of doneness determine the basis for cooking to achieve the finally cooked food as taught.

Claims 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bales et al. (6486453) in view of McLoughlin et al. (20100006558) 
Bales teaches cooking food in predetermined cooking modes including cooking to a desired internal level thus one of ordinary skill in the art would have been motived to look to the art of cooking oven for achieving a desired internal doneness level as taught by McLoughlin.
Though Bales is silent to directly measuring a temperature of a food item in a cooking chamber of the oven appliance, Bales does teach controlled cooking to achieve a desired internal doneness in addition to teaching a user checking food to determine cooking status prior to completion and performing the plurality of stages sequentially, wherein the cooking cycle transitions from a current stage of the plurality of stages to a subsequent stage of the plurality of stages based on temperature of the food item.
Thus since both teach a same internal cooking level, since both teach a same controlled heater elements to achieve the desired cooking.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate directly measuring a temperature of a food item in a cooking chamber of the oven appliance as taught by McLoughlin in conjunction with or in lieu of requiring the user check the food as taught by Bales for its art recognized purpose of achieving a same monitored cooking mode which without human intervention determines and controls cooking based on internal temperatures of the food and further verifying a degree of cooking, i.e. medium vs medium rare as defined by internal temperature or for providing safety by verifying minimum internal temperatures of the food as suggested by the US Department of Agriculture as further taught by McLoughlin (par. 0022).
Bales teaches a preheat cycle (col. 5 lines 28-29; col. 5 line 44), where it is noted the cycle is taken to end upon pressing of the Start button, initiating cooking, the preheat cycle comprising activating a selected one of the first heating element and the second heating element at a power level (col. 5 lines 30-41).  Though silent to preheating after both the first and second response, Bales teaches the second response relative a cook time which is not significant to the preheating cycle and since McLoughlin teaches multiple values entered prior to initiated cooking (par. 0020).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to control preheating based on the first response and the second response, and wherein the power level is based on the first response and the second response since the order of entering relative a cook stage is obvious and thus achieving a same predetermined values selected and established by the oven as taught by McLoughlin (par. 0020).
Though silent to convection fan speed during preheating based on the first response and the second response, both teach a same controlled convection fan, in addition to Bales teaching the fan for preheating (col. 5 lines 35-40).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to control preheating based on the first response and the second response, and wherein the fan speed is based on the first response and the second response since the order of entering relative a cook stage is obvious and thus achieving a same predetermined values selected and established by the oven prior to placement of the food therein (col. 5 line 35-42) and as taught by McLoughlin (par. 0020).

Response to Arguments
	With respect to applicants urging Bales is limited to quantitative, it is noted that Bales further teaches a first prompt for selecting of a cooking mode which is non-numerical, i.e. quantitative, and as is known in the art each defined cooking mode achieves a desired type of cooking and more specifically in the instant case a range of qualitative values for a characteristic of a finished food, i.e. baked vs. roasted vs. broiled vs. toasted vs oven crisp.
	With respect to applicants urging Bales relies on prompts which are initiated after the cooking cycle has already begun.  Bales is now relied upon with respect to the taught desired degree of doneness and more specifically relative the teaching of “medium” and “medium rare” “etc.” at col. 8 lines 52-53 which is initiated prior to cooking and with respect to a same “turbo cook option” as that of the claimed first prompt.
	With respect to applicants urging directed to McLaughlin as noted by applicant, McLaughlin is not relied with respect to Independent claim 10, where Bales teaches applicants claimed;
providing a first prompt (col. 5 lines 7-8) comprising a selectable range of values (col. 5 lines 9-11; range of values relative alternative cooking modes) for a first qualitative characteristic (col. 5 lines 9-11) of a finished food item (col. 5 lines 9-11; baked, roasted, broiled, toasted or oven crisp) on the display of the user interface (col. 5 lines 9-11);
receiving a first response to the first prompt from the user input device of the user interface (col. 5 line 16);
providing a second prompt (col. 8 lines 51-53) comprising a selectable range of values (col. 8 line 53; medium, medium rare) for a second qualitative characteristic (col. 8 lines 52-53; degree of doneness; medium, medium rare) of the finished food item on the display after receiving the first response (col. 8 lines 52-53);

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792